Title: To Thomas Jefferson from John Page, 28 November 1805
From: Page, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond November 28th. 1805
                  
                  I have the honor to inclose to you a Copy of a letter from the coroner of the County of Norfolk, by which it appears that John Bullen, a Soldier of the Garrison of Norfolk has been murdered by Woodley Eastridge a Drummer of the said Garrison, who has fled from justice, and said to be at Fort McHenry, within the jurisdiction of the United States. I make to you Sir, this Communication that such steps may be taken to bring the Culprit to justice as may by you be deemed proper. 
                  I have the honor to be &c.
                  
                     John Page. 
                  
               